Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 9 January 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 9th. Jannr. 1783.

We had the honour to write yoúr Excellency the 30th. December past. advising that in Consequence of your Opinion we had already Remitted part of the £[₶]400/m. to Mr. Grand. we also notified to yoúr Excellency a Bill of Bco. ƒ 1100 which we had paid drawn on Mr. Laurens and accepted by yoúr Excellency the 24th. June at 6/m Sight.
This we have the Pleasure to Confirm your Excellency. and being deprived Since of yoúr Esteemed favoúrs. we have to acquaint Yoúr Excellency that the Sum of 400/m. desired by Mr. Grand is Since Compleated by Our further Remittances.
We have again paid four Bills drawn On Mr. Laurens, and accepted by Yoúr Excellency. vizt.


        Bo
ƒ 550.—
}
On the 4th. July at 6/mo. sight


“ 550.—


“ 550.—
}
On the 8th. July. at 6/m Sight


“ 550.—






which will be carried to the account of the united States—.


As we are Writing to his Excellency Robert Morris Esqr., we acquaint him that during the month of December past, the Obligations by ús distribúted Amounts to a Sum of ƒ 24000.—

We have the honoúr to Remain with the Sincerest Regard. / Sir / Yoúr Excellency’s most obedt. / most humble Servants

Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & fynje

Sir
We have received the Pacquet with the duplicates of the obligations ratifyed in Congress, with the Letter to Mr. dane whch. Mr Fynje ’ll forward, So as we have done that to Mr. Dumas.
We shall forward by Frazier Capn. of the Firebrand the Letter to MiLady Adams, bound for boston to Sail in a few days, we remain always / Your Excellency’s Most Humb Servant
W & J Wlk

